By th.e Court,

Paine, J.
The appellants in this case have furnished no brief, and given no information as to the grounds relied on for reversing the order. Under these circumstances, we have neither the time nor the inclination, to examine a long case very critically, to see what questions might be made upon it. But upon looking through it, assisted by the brief of the respondent’s counsel as to the questions made, we have seen no reason for reversing the order.
There is much in the evidence going to show a fraudulent collusion, for the purpose of depriving the respondent of the benefit of his contract for the purchase of the land, and that the assignment of the certificate of sale to Finley Silverthorn was in pursuance of this design. It also appears that Wiggins attempted to redeem from the sale on Doty’s execution, and would have done so,' but was informed that Silverthorn had redeemed, by which he understood that it was Lewis F. Silverthorn, with whom he was already in litigation with respect to it. This was such a mistake of fact as would perhaps be a sufficient ground for equitable relief. And taken *495in connection with the strong probability, that the assignment of the certificate to Finley Silverthorn was really for the benefit of Lewis F., we think it justifies the order appealed from.
The order is affirmed with costs.